Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-20-00048-CV

                         1995 GMC PICKUP VIN 2GTEC19KXS1566357,
                                        Appellant

                                                     v.

                                        The STATE of Texas,
                                              Appellee

                      From the 198th Judicial District Court, Kerr County, Texas
                                       Trial Court No. 19744B
                              Honorable Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: March 11, 2020

DISMISSED

           When Jason Todd Newcombe filed this appeal, he was required to pay a $205.00 filing fee.

See TEX. R. APP. 5; TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN CIVIL CASES

IN   THE   SUPREME COURT     AND THE   COURTS   OF   APPEALS   AND   BEFORE   THE JUDICIAL   PANEL   ON

MULTIDISTRICT LITIGATION (Misc. Docket No. 159158, Aug. 28, 2015). Newcombe did not pay

the required filing fee; accordingly, the clerk of this court notified him by letter on January 24,

2020, that his notice of appeal was conditionally filed and the filing fee was due within ten days.

On February 20, 2020, when the fee remained unpaid, this court ordered that Newcombe must, not
                                                                                       04-20-00048-CV


later than March 2, 2020, either (1) pay the applicable filing fee or (2) provide written proof to this

court that he is indigent or otherwise excused by statute or the Texas Rules of Appellate Procedure

from paying the fee. See TEX. R. APP. P. 5 (“A party who is not excused by statute or these rules

from paying costs must pay at the time an item is presented for filing whatever fees are required

by statute or Supreme Court order. The appellate court may enforce this rule by any order that is

just.”). The court advised Newcombe that if he failed to respond satisfactorily within the time

ordered, the appeal would be dismissed. See TEX. R. APP. P. 42.3.

       The filing fee has not been paid, and Newcombe has not otherwise responded to our order.

We therefore dismiss this appeal for want of prosecution.

                                                   PER CURIAM




                                                 -2-